WEIMER, J.,
dissenting.
| ^though I agree that the attorney general should have been allowed to participate in the proceedings before the trial court, the ultimate issue presented is a legal question, with no facts in dispute. The arguments of the school board, which fully participated in the matter before the trial court, and the arguments of the attorney general are aligned. Given the signifi-*835canee of the issues presented to public education and the opportunity for the attorney general to participate fully before this court, I would schedule this matter for briefing and argument to avoid delay and embrace judicial economy.